Exhibit 99.1 bluebird bio and ViroMed Enter into License Agreement for Novel Antibodies to Develop Chimeric Antigen Receptor T Cell Therapy Cambridge, Mass. and Seoul, Korea – December 3, 2015 bluebird bio, Inc. (Nasdaq: BLUE) and ViroMed Co., Ltd. today announced that they have entered into an exclusive license agreement to research, develop and commercialize chimeric antigen receptor (CAR) T cell therapies using ViroMed’s proprietary humanized antibody to an undisclosed cancer target for solid tumors.
